MEMORANDUM **
Plaintiff John C. Wagner appeals the district court’s order affirming a denial of disability benefits under the Social Security Act, 42 U.S.C. §§ 401-434. Although we might have come to a different conclusion were we weighing the evidence in the first instance, substantial evidence supports the administrative law judge’s (“ALJ”) decision. We therefore affirm.
1. The ALJ did not err in discrediting Plaintiff’s testimony regarding the extent of his pain. The ALJ made “specific findings justifying [his] decision” that Plaintiffs testimony was not fully credible. Fair v. Bowen, 885 F.2d 597, 604 (9th Cir.1989). The ALJ acknowledged pain but noted inconsistencies between Plaintiffs testimony and his physician’s records and previously reported daily activities. See Light v. Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir.1997) (noting that inconsistencies between testimony and other evidence is a justifiable reason to discredit testimony). Treating physicians found Plaintiff to have normal reflexes and motor abilities. Plaintiff had previously reported that he could walk up to three miles, perform yard work, and drive his children to and from school. Plaintiffs treatment records indicate that on one occasion he went scuba diving. The ALJ permissibly found this evidence contradictory to Plaintiffs testimony that he spends half the day lying down and has severe limitations in sitting, standing, and walking.
2. The ALJ did not err in disregarding the opinion of treating physician Dr. Robert McAuley in favor of nontreating, nonexamining physician Dr. A. McCuistion. Although the opinion of a treating physician generally should be given greater weight than that of a nontreating, nonexamining physician, see Andrews v. Shalala, 53 F.3d 1035, 1040-41 (9th Cir.1995), the ALJ gave “specific, legitimate reasons ... based on substantial evidence in the record” for rejecting Dr. McAuley’s opinion in favor of Dr. McCuistion’s. Id. at 1041.
Dr. McAuley diagnosed Plaintiff with arthritis of the hands and found that Plaintiffs pain limited him to “sedentary work.”1 There is no evidence in the record that Plaintiff complained of pain in his wrists and hands either before or after that one examination by Dr. McAuley. Because the ALJ found that Dr. McAuley was apparently giving more weight to Plaintiffs discredited subjective complaints than to the objective findings, the ALJ properly rejected Dr. McAuley’s conclusion based on those subjective complaints. See Fair, 885 F.2d at 605 (rejecting treating physician’s opinion where based on discredited subjective accounts of pain). Additionally, Dr. McAuley’s opinion regarding “sedentary work” was not supported by abnormal clinical findings. See *539Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.1992) (holding that an ALJ may reject the conclusory opinion of an examining physician if the opinion is unsupported by clinical findings). Finally, Dr. McAuley’s assessment is inconsistent with Plaintiffs medical records and daily activities.
3. The ALJ properly used the Medical-Vocational Guidelines (“the grids”), 20 C.F.R. pt. 404, subpt. P, app. 2, to determine whether Petitioner was disabled. The grids may be used in lieu of testimony by a vocational expert except in cases where a claimant’s nonexertional limitations “‘significantly limit the range of work’ ” that he or she can perform. Tackett v. Apfel, 180 F.3d 1094, 1104 (9th Cir. 1999) (quoting Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 577 (9th Cir.1988)). The nonexertional limitations claimed by Plaintiff — manipulative limitations in his hands and wrists and limitations resulting from severe pain— were properly rejected by the ALJ, obviating the need for vocational expert testimony.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Because the ALJ had an "adequate” amount of evidence from which to base his decision, we reject Plaintiff's contention that the AU was required to recontact Dr. McAuley. 20 C.F.R. § 404.1512(e).